Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Lamar Frasier appeals the district court’s order denying his renewed motion for judgment as a matter of law and motion for a new trial, following the jury verdict in favor of Carolina Center for Occupational Health, LLC, in Frasier’s medical malpractice action. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated, by the district court. Frasier v. Carolina Center for Occupational Health LLC, No. 4:11-cv-03431-DCN, 2016 WL 53831 (D.S.C. Jan. 4, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED